Name: Commission Regulation (EEC) No 1425/86 of 14 May 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5 . 86 Official Journal of the European Communities No L 129/17 COMMISSION REGULATION (EEC) No 1425/86 of 14 May 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 16 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 335, 13 . 12. 1985, p . 9 . No L 129/ 18 Official Journal of the European Communities 15. 5. 86 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 J 07.01 A II New potatoes 24,27 1064 193,10 52,18 166,22 3273 17,12 35801 58,75 15,53 1.12 ex' 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 232,61 10201 1850,15 499,99 1 592,64 31359 164,09 343018 562,96 148,81 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1539 279,04 75,82 241,43 4731 24,92 51928 85,41 22,25 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 62,40 2737 496,38 134,14 427,29 8413 44,02 92030 151,04 39,92 1.20 07.01-31 1 07.01-33 ] 07.01 D I Cabbage lettuce 83,19 3648 661,67 178,81 569,57 11215 58,68 122673 201,33 53,22 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 32,33 67359 110,79 28,87 1.28 07.01-41 1 07.01-43 J 07.01 F I Peas 98,84 4334 786,17 212,45 676,75 13325 69,72 145756 239,21 63,23 1.30 07.01-451 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 135,52 5943 1 077,90 291,29 927,88 18270 95,60 199844 . 327,98 86,70 1.32 ex 07.01-49 ex 07.01 F III Broad beans 26,52 1163 210,99 57,02 181,62 3576 18,71 39118 64,20 16,97 1.40 ex 07.01-54 ex 07.01 G II Carrots 21,56 945 171,48 46,34 147,61 2906 15,20 31793 52,17 13,79 1.50 ex 07.01-59 ex 07.01 G IV Radishes 110,47 4845 878,70 237,46 756,40 14893 77,93 162912 267,37 70,67 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 26,07 1143 207,36 56,03 178,50 3514 18,39 38445 63,09 16,67 1.70 07.01-67 ex 07.01 H Garlic 277,87 12186 2210,14 597,27 1 902,52 37460 196,02 409759 672,49 177,77 1.74 ex 07.01-68 ex 07.01 1J Leeks 35,69 1561 283,09 76,91 244,93 4800 25,28 52681 86,65 22,58 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71\  green 345,01 15130 2744,10 741,57 2362,17 46511 243,38 508756 834,97 220,72 1.80.2 ex 07.01-71\  other 262,81 11525 2090,31 564,89 1 799,38 35429 185,39 387543 636,03 168,13 1.90 07.01-73 07.01 L Artichokes 51,55 2260 410,05 110,81 352,97 6950 36,36 76023 124,76 32^8 1.100 07.01-751 07.01-77 [ 07.01 M Tomatoes 89,97 3945 715,63 193,39 616,02 12129 63,47 132678 217,75 57,56 1.110 07.01-81 1 07.01-82 ] 07.01 P I Cucumbers 71,85 3151 571,48 154,43 491,94 9686 50,68 105953 173,89 45,96 1.112 07.01-85 07.01 Q II Chantarelles 728,45 31877 5777,92 1 569,94 4999,25 97975 516,07 1075231 1 768,58 460,88 1.118 07.01-91 07.01 R Fennel 24,65 1081 196,10 52,99 168,81 3323 17,39 36357 59,67 15,77 1.120 07.01-93 07.01 S Sweet peppers 95,47 4187 759,41 205,22 653,71 12871 67,35 140794 231,07 61,08 1.130 07.01-97 07.01 T II Aubergines 81,06 3555 644,76 174,24 555,02 10928 57,18 119539 196,18 51,86 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 49,33 2163 392,37 106,03 337,75 6650 34,80 72745 11938 31,56 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 39,54 1734 314,53 85,00 270,76 5331 27,89 58315 95,70 25,30 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 68,69 3005 544,85 148,04 471,42 9239 48,66 101 393 166,77 43,46 110 08.01-31 ex 08.01 B Bananas, fresh 52,48 2301 417,48 112,82 359,37 7076 37,02 77401 127,03 33,58 220 ex 08.01-50 ex 08.01 C Pineapples, fresh 52,06 2283 414,14 111,92 356,50 7019 36,73 76782 126,01 3331 230 ex 08.01-60 ex 08.01 D Avocados, fresh 131,56 5769 1 046,40 282,78 900,76 17736 92,80 194003 318,39 84,16 140 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 133,14 5839 1 058,99 286,18 911,60 17949 93,92 196338 322,23 85,18 150 08.02 A I Sweet oranges, fresh : II||IIIl ||li 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 54,00 2368 429,54 116,08 369,75 7280 ' 38,09 79 637 i 130,70 34,55 15. 5. 86 Official Journal of the European Communities No L 129/ 19 Amount of unit values per 100 kg net Code CCT heading No Description NIMEXE code ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 150.2 2.50.3 2.60 160.1 160.2 2.60.3 160.4 170 180 180.1 180.2 2.81 2.90 2.95 2.100 2.110 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02.28 08.02-34 08.02-37 ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 08.07-55 08.07-71 08.07-75 08.08-11 08.08-15 08.08-35 08.09-11 ex 08.09-19 ex 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I 08.05 C 08.06 A II 08.06 B II 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink Limes and limettes Table grapes Chestnuts Apples Pears Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) :  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  other Pomegranates Kiwis Khakis Lychees 38,58 31,77 89.10 42,92 87.98 62,97 42,05 46,21 69,74 120,17 134,70 84,23 64,77 82,38 38,49 57,66 143,86 110,14 70.99 201,37 99,81 50,69 62.11 121,90 144,16 326,01 210,2C 224,13 1692 1393 3907 1878 3850 2761 1844 2026 3058 5270 5907 3686 2840 3613 1688 2528 6295 4820 3113 8831 4367 2223 2724 5346 6308 14297 9218 9808 306.88 252,33 708,69 340,43 697.89 500,85 334,49 367,55 554,76 955,85 1071,41 668,11 515,20 655,29 306,20 458.65 1141,12 873.66 564.67 1601,70 791,69 403,19 494,02 969,5 .5 1 143,46 2593,02 1 671 ,9C 1 777,8C 82,93 68,29 191,51 92,50 189,62 135,35 90,39 99,33 149,92 258,31 289,54 181,53 139,22 177,08 82,74 123,94 310,05 237,38 152,6,0 432,84 215,11 108,96 133,50 262,01 310,69 700,74 451,81 483,0 .5 264,17 217,74 610,05 294,55 603,84 431,14 287,93 316,40 477,55 822,81 922,29 578.07 443,49 564,09 263,58 394,81 987,33 755,92 486.08 1 378,77 685,00 347,08 425,26 834,61 989,36 2232,12 1 439.20 1 538.21 5201 4291 12012 5772 11834 8489 5669 6229 9403 16201 18159 11329 8732 11107 5189 7773 19349 14814 9571 27148 13424 6834 8373 16433 19389 43950 28338 30146 27,21 22,47 62,85 30,40 62,33 44,42 29.66 32,59 49,20 84,77 95.02 59.67 45,69 58,12 27,15 40,67 101,92 78.03 50,08 142,05 70,71 35,76 43,81 85,99 102,13 229,98 148,28 158,78 56897 46856 131391 63352 129873 92858 62015 68145 102853 177214 198639 124330 95518 121492 56769 85034 212354 162582 104691 296955 147329 74752 91592 179755 212790 480746 309970 330836 93,37 77,05 215,64 104,20 213,62 152,39 101,77 111,84 168,80 290,84 326.00 204,50 156,76 199,39 93,17 139,55 349,28 267,42 171,81 487,36 242,33 122,68 150,32 295.01 350,00 789,0C 508,72 544,17 24,68 20,28 57,00 27,15 55,66 40.28 26,90 29,56 44,62 76.88 86,18 53.29 41,44 52,70 24,62 36.89 91,02 69,68 45.42 128,83 63,15 32.43 39,73 77,98 91,21 208,57 134,48 141,80